Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on April 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

4.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. US 10,665,168 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each limitation of claim in the published patent No. US 10,665,168 B2 reads on the corresponding limitations of claims 1-6, and 9-11 of the current applications 16/849,325. Both the current application and published patents claimed a display device capable of operating in two modes, first mode and second mode, for use in wearable devices such as a head-mounted display device. 

This is a provisional nonstatutory double patenting rejection. Comparing claims of the current application and corresponding claims of the U.S. Patent No. US 10,665,168 B2 only is given below: - 

Claim 1 corresponds to part of claims 1, 12, and 13 of US 10,665,168 B2;

Claim 2 correspond to claim 2 of US 10,665,168 B2;

Claim 3 corresponds to part of claims 13-15 of US 10,665,168 B2;

Claim 4 corresponds to part of claims 1, and 24-26 of US 10,665,168 B2;

Claims 5 and 6 correspond to part of claim 25 of US 10,665,168 B2;

Claim 7 correspond to part of claim 24 of US 10,665,168 B2; 

Claim 8 correspond to part of claim 24 of US 10,665,168 B2; 

Claim 9 correspond to claim 2 of US 10,665,168 B2; 

Claim 10 corresponds to claims 3 or 20 of US 10,665,168 B2; and 

Claim 11 corresponds to part of claims 5, and 7 of US 10,665,168 B2.


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. US 10,665,168 B2 in view of Yamashita et al.(US 2018/0075808 A1) (herein after Yamashita).

Regarding claim 12, claim 25 of U.S. published Patent No. US 10,665,168 B2 reads on the limitations, “the display device of claim 6, wherein, in the first mode: the first pixels are set to be in an emissive state; the second pixels are set to be in an emissive state; and the third pixels are set to be in an emissive state(Part of claims 1, 7, 24 and 25), and but fails to disclose the limitations, “wherein, in the second mode: the first pixels are set to be in a non-emissive state; the second pixels are set to be in an emissive state; and the third pixels are set to be in a non-emissive state”.

However, Yamashita teaches displays with multiple scanning modes, "wherein, in the second mode: the first pixels are set to be in a non-emissive state; the second pixels are set to be in an emissive state; and the third pixels are set to be in a non-emissive state(fig.17, Para-105)”.

Therefore, it would have been obvious to one of an ordinary skill in the art, before the effective filing date of the application, to have modified the published patent No. US 10,665,168 B2 with the teaching of Yamashita to include the feature in order to provide a LED display operable in a normal scanning mode and a partial scanning mode where disabled rows is scanned to ensure uniform transistor stress across the display is applied to the display regardless of number and geometry of the enabled and disabled sections of the display. 
 

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing 

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al.(US 2018/0075808 A1)(herein after Yamashita) in view of Khalid et al.(US 2017/0316607 A1) (herein after Khalid).

Regarding claim 1, Yamashati teaches a display device driven in one of a first mode(normal scanning mode) and a second mode (partial scanning mode Para-66), the display device comprising:
(section A, or section B, or section C, or section D, or section E, fig.9) which includes first pixels(pixel 22, figs.2&3); 

a second pixel area(section B, or section A, or section D, or section C, or section E, fig.9) which includes second pixels (pixel 22, figs.2&3);

a first boundary area(fig.9) which is included in the second pixel area(section B, or section A, or section D, or section C, or section E, fig.9) and positioned adjacent to the first pixel area(section A, or section B, or section C, or section D, or section E, fig.9), the first boundary area including a first side between the first pixel area and the second pixel area and a first opposite side opposite to the first side(fig.9);

a first scan driver(gate driver portions 52-A, or gate driver portions 52-B, gate driver portions 52-C, or gate driver portions 52-D or gate driver portions 52-E, fig.9) which drives first scan lines connected to the first pixels(Para-69); and
 
a second scan driver(gate driver portions 52-B, or gate driver portions 52-A, gate driver portions 52-C, or gate driver portions 52-D or gate driver portions 52-E, fig.9) which drives second scan lines connected to the second pixels(Para-69),

wherein, in the first mode(normal scanning mode):

(fig.10A&14A, Para-71, 95);
 
the second scan driver supplies second scan signals to the second scan lines(fig.10A&14A, Para-71, 95); and

the first boundary area displays an image with luminance maintained as farther from the first side to the first opposite side(in normal scanning mode all display sections A-E display total image therefore, there would be no luminance difference), and 

wherein, in the second mode(partial scanning mode):

the first scan driver supplies a gate-off voltage to the first scan lines(figs.10B,14B, Para-96/97);
 
the second scan driver supplies the second scan signals to the second scan lines(figs.10B,14B, Para-96/97); and

Nevertheless, Yamashita is not found to teach expressly the display device driven in one of a first mode and a second mode, wherein in second mode: the first boundary area displays an image with luminance gradually changing as farther from the first side to the first opposite side.

However, Khalid teaches a virtual reality media provider system, driven in one of a first mode(fig.6) and a second mode(figs.7-9), 

wherein in first mode:
 
the first boundary area displays an image with luminance maintained as farther from the first side to the first opposite side(figs.3&6)(when used as mobile device not mounted on head mounted display, user sees images in total display screen),and 

wherein in second mode:
 
the first boundary area displays an image with luminance gradually changing as farther from the first side to the first opposite side(figs.7-12, and related text).

Therefore, it would be obvious to one of ordinary skill in the art to have modified Yamashita with the teaching of Khalid to include the feature in order to provide a virtual reality media provider system that provides minimized pixel data transmission representative of a particular scene by transmitting a viewable pixel data subset included in the pixel data and representative of pixels that correspond to one or more regions of the head-mounted display screen that are predetermined to be viewable by a user while the user experiences the immersive virtual reality world.
claim 2, Yamashita as modified by Khalid teaches the display device of claim 1, further comprising:

a first emission driver(emission driver portions 54-A, or emission driver portions 54-B, emission driver portions 54-C, or emission driver portions 54-D or emission driver portions 54-E, fig.9) which drives first light emitting control lines connected to the first pixels(Para-69, Yamashita); and

a second emission driver(emission driver portions 54-B, or emission driver portions 54-A, emission driver portions 54-C, or emission driver portions 54-D or emission driver portions 54-E, fig.9) which drives second light emitting control lines connected to the second pixels(Para-69, Yamashita).

Regarding claim 3, Yamashita as modified by Khalid teaches the display device of claim 2,
 
wherein, in the first mode(normal scanning mode):

the first emission driver supplies first light emitting control signals to the first light emitting control lines (figs.10A, 14A, Yamashita); and

the second emission driver supplies second light emitting control signals to the second light emitting control lines (figs.10A, 14A, Yamashita), and 

(partial scanning mode):

the first emission driver supplies the gate-off voltage to the first light emitting control lines(figs.10B, 14B-14D, Yamashita); and

the second emission driver supplies the second light emitting control signals to the second light emitting control lines(figs.10B, 14B-14D, Yamashita).

Regarding claim 4, Yamashita as modified by Khalid teaches the display device of claim 3, further comprising:
 
a third pixel area(section C, or section D, or section E, fig.9, Yamashita) which includes third pixels(pixels 22);

a second boundary area which is included in the second pixel area and positioned adjacent to the third pixel area, the second boundary area including a second side between the third pixel area and the second pixel area and a second opposite side opposite to the second side(figs.10A-10B, 14A-14D, and related text, Yamashita); and

a third scan driver(gate driver portions 52-C, or gate driver portions 52-D or gate driver portions 52-E, fig.9, Yamashita) which drives third scan lines connected to the third pixels(Para-69, Yamashita),
 
(normal scanning mode):

the third scan driver supplies third scan signals to the third scan lines(figs.10A, 14A, Yamashita; figs.3&6, Khalid); and
 
the second boundary area displays an image with luminance maintained as farther from the second side to the second opposite side(figs.10A, 14A, Yamashita; figs.3&6, Khalid), and 

wherein, in the second mode(partial scanning mode):

the third scan driver supplies the gate-off voltage to the third scan lines(figs.10B, 14B-14D, Yamashita; figs.7-12, Khalid); and 

the second boundary area displays an image with luminance gradually changing as farther from the second side to the second opposite side(figs.7-12, Khalid).

Regarding claim 5, Yamashita as modified by Khalid teaches the display device of claim 4, further comprising:

a third emission driver(emission driver portions 54-C, or emission driver portions 54-D or emission driver portions 54-E, fig.9) which drives third light emitting control lines connected to the third pixels(Para-69, Yamashita).

claim 6, Yamashita as modified by Khalid teaches the display device of claim 5,

wherein, in the first mode:

the third emission driver supplies third light emitting control signals to the third light emitting control lines (figs.10A, 14A, Yamashita; figs.3&6, Khalid), and

wherein, in the second mode:

the third emission driver supplies the gate-off voltage to the third light emitting control lines(figs.10B, 14B-14D, Yamashita).

Regarding claim 7, Yamashita as modified by Khalid teaches the display device of claim 1, wherein: at least one of the first pixels and at least one of the second pixels are connected to a same data line(fig.2, Yamashita)(Node: plurality of data lines D running from top to bottom, therefore it is obvious that at least one of the first pixel and at least one of the second pixel are connected to same data line).

Regarding claim 8, Yamashita as modified by Khalid teaches the display device of claim 6, wherein: at least one of the first pixels, at least one of the second pixels, and at least one of the third pixels are connected to a same data line(fig.2, Yamashita)(see note on claim 7).
claim 9, Yamashita as modified by Khalid teaches the display device of claim 1, wherein:

when the display device is disposed on a wearable device(Para-3, 38, 67, Yamashita; figs.3,7-9, Khalid), the display device is set to be driven in the second mode(partial scanning mode, Yamashita); and

otherwise, the display device is set to be driven in the first mode(works as standard smart phone).

Regarding claim 10, Yamashita as modified by Khalid teaches the display device of claim 1, wherein:

when all of horizontal lines included in the first pixel area and the second pixel area are set as about 100%(fig.2, Khalid; figs.10A&14A, Yamashita), the first boundary area is set to include horizontal lines of about 1% or more%(figs.7-9, Khalid).

Regarding claim 11, Yamashita as modified by Khalid teaches the display device of claim 1, 

wherein, in the first mode(normal scanning mode):

the first pixels are set to be in an emissive state(figs.10A, 14A, Yamashita); and 
(normal scanning mode, Yamashita, all pixels are in emissive state), and 

wherein, in the second mode(partial scanning mode):

the first pixels are set to be in a non-emissive state (figs.10B&14B, Yamashita); and 

the second pixels are set to be in an emissive state (figs.10B&14B, Yamashita).

Regarding claim 12, Yamashita as modified by Khalid teaches the display device of claim 6,

wherein, in the first mode(normal scanning mode):

the first pixels are set to be in an emissive state(figs.10A, 14A, Yamashita);

the second pixels are set to be in an emissive state(figs.10A, 14A, Yamashita); and

the third pixels are set to be in an emissive state(figs.10A, 14A, Yamashita) (normal scanning mode, Yamashita, all pixels are in emissive state), and

wherein, in the second mode(partial scanning mode):

the first pixels are set to be in a non-emissive state (figs.10B, 14B, Yamashita);
(figs.10B, 14B, Yamashita); and

the third pixels are set to be in a non-emissive state (figs.10B, 14B, Yamashita).

Examiner Note
10. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and. figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.


 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692

January 30, 2021